 1                                                                                    JS-6
 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                            CENTRAL DISTRICT OF CALIFORNIA
 8

 9   CASITAS A. FOOTWEAR CO., INC.,               )   Case No. CV 18-4410 FMO (SKx)
                                                  )
10                        Plaintiff,              )
                                                  )
11                 v.                             )   JUDGMENT
                                                  )
12   LBSECOND, INC., et al.,                      )
                                                  )
13                        Defendants.             )
                                                  )
14

15          Pursuant to the Court’s Order Re: Plaintiff’s Motion for Default Judgment, IT IS
16   ADJUDGED that:
17          1. Default judgment shall be entered in favor of plaintiff Casitas A. Footwear
18   (“plaintiff”) and against defendants, jointly and severally, Lbsecond, Theodore Moon, Young
19   Moon, OMS Bythesea, Inc., Beachlong, Inc., Bemont, Inc., Chilsea, Inc., Duberly, Inc.,
20   Ginbada, Inc., Ilburn, Inc., Maxglen, Inc., Nege, Inc., Samarey, Inc., Scpacific, Inc., Usoms,
21   Inc., and MYS USA RB, Inc., (collectively, “defendants”), in the total amount of
22   $1,095,121.98.
23          2. All Doe defendants are hereby dismissed.
24          3. Plaintiff shall serve defendants with a copy of this Judgment in such a manner
25   as to make it operative in any further proceedings.
26   Dated this 19th day of November, 2018
27                                                                         /s/
                                                                   Fernando M. Olguin
28                                                              United States District Judge
